894 F.2d 402Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sharon J. KRANK, Plaintiff-Appellant,v.John T. BARBER, Esquire;  Barley, Snyder, Cooper & Barber;Supreme Court of Pennsylvania, Defendants-Appellees,andFulton Bank, Defendant.Sharon J. KRANK, Plaintiff-Appellant,v.John T. BARBER, Esquire;  Barley, Snyder, Cooper & Barber;Supreme Court of Pennsylvania, Defendants-Appellees,andFulton Bank, Defendant.
Nos. 89-2619, 89-2666.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 20, 1989.Decided:  Jan. 16, 1990.Rehearing Denied Feb. 7, 1990.

Sharon J. Krank, appellant pro se.
Shirlie Norris Lake, Eccleston & Wolf;  Howland Wilson Abramson, Supreme Court of Pennsylvania, for appellees.
Before PHILLIPS, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Sharon J. Krank appeals from the district court's order granting the defendants' motion for sanctions pursuant to Fed.R.Civ.P. 11 and ordering her to pay $5,397.18 in attorney's fees, costs and expenses.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Krank v. Barber, C/A No. 88-1330-N (D.Md. Jan. 10, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.